Citation Nr: 0124989	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active duty 
service from April 1969 to April 1971.  He died on February 
[redacted], 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO).

For the reasons set forth below, the Board has restyled the 
issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims on appeal have been obtained by the agency of 
original jurisdiction.

2.  The Board denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, to 
include consideration of death due to herbicide exposure, in 
a November 1997 decision.

3.  The appellant filed an application to reopen her claim in 
September 2000; she has not submitted evidence in support of 
her application to reopen her claim of entitlement to service 
connection for the cause of the veteran's death which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of that claim.



CONCLUSIONS OF LAW

1.  The November 1997 Board decision, which denied 
entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7104 (West Supp. 
2001).

2.  The appellant has not submitted new and material evidence 
since the final November 1997 Board decision denying service 
connection for the cause of the veteran's death, and thus the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the appellant's claim for reopen was pending, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the appellant 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5107 (West Supp. 2001).  Consequently, the VA 
is obligated to assist the appellant in the development of 
his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified the duty to assist and more 
specifically defined it.  Id.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulatory changes have also been made in light of VCAA with 
respect to all claims for VA benefits, to include new and 
material evidence claims.  See Duty to Assist Regulations for 
VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As a preliminary matter, it is 
noted that the recent regulatory changes merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  With regard to VCAA, the Board finds that VA's 
duty to assist the veteran has been met.  Medical records 
pertaining to the facts and circumstances surrounding the 
veteran's death are of record and there is no indication that 
there are any additional such records available, but not of 
record.  In addition, the appellant has identified no other 
pertinent Federal agency or department records that VA might 
assist with obtaining.  In fact, there is no indication in 
the record of any additional pertinent evidence that has not 
been associated with the claims file.  Moreover, in the RO's 
October 2000 rating decision and the statement of the case, 
the appellant was provided notice of the pertinent laws and 
regulations determinative of her claim of service connection 
for the cause of the veteran's death.  She was also given 
ample opportunity to present argument in support of the 
claim, including the opportunity to appear for a personal 
hearing.  Thus, the Board finds that the veteran will not be 
prejudiced by the Board's appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The RO treated this claim as an original claim for service 
connection, but because of a prior final 1997 Board decision 
it is more properly treated as a claim to reopen on the basis 
of new and material evidence.  The Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. § 7104 (West Supp. 2001); see 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996) and D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000).

As a jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits.  Id.  No 
prejudice to the appellant is exercised by the Board's 
appellate disposition herein, because the VARO has already 
conducted a de novo review of the evidence of record and 
found that the clear preponderance of the evidence is against 
her claim.  The merits determination afforded by the RO was a 
broader review of the claim than the appellant rightfully 
warranted and she could not expect a better result if she 
would have been required to reopen the claim by submitting 
new and material evidence in addition to establishing the 
claim on the merits at the RO level initially.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (CAVC or Court) has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).

Having reviewed the evidence of record, the Board finds that 
new and material evidence to reopen the veteran's claim has 
not been submitted.  As alluded to above, the Board denied 
entitlement to service connection for the cause of the 
veteran's death in November 1997 decision.  At that time, it 
was noted that esophageal cancer is not listed as a 
presumptive disorder 38 C.F.R. § 3.309 for purposes of direct 
service connection.  It was further noted that the only 
evidence presented, aside from the appellant's assertions, 
was a statement dated in April 1995, from a private physician 
(Dr. Shreeder).  Dr. Shreeder stated that Agent Orange may 
have been a factor in the veteran's cancer, but that many 
carcinogens of the respiratory system have a common 
predisposition to esophageal cancer.  The Board found the 
statement to be inconclusive and speculative in nature, and 
concluded that service connection for the cause of the 
veteran's death was not established.

In conjunction with the present application to reopen, the 
appellant has submitted a medical nexus statement from Dr. 
Shreeder, dated in September 2000, that almost word-for-word 
duplicates the doctor's 1995 statement.  Instead of 
indicating that it was possible that Agent Orange may have 
been a factor in the veteran's death, Dr. Shreeder indicated 
that it is likely as not that Agent Orange may have been a 
factor.  The operative term in each opinion is may.  Whether 
it is possible or likely as not, the fact remains that each 
opinion only indicates that Agent Orange may have been a 
factor, which connotes possibility and not even a likelihood.  
The evidence is cumulative to that previously offered and is, 
by definition, not new and material.  Esophageal cancer is 
still not listed as a presumptive disorder 38 C.F.R. § 3.309 
for purposes of direct service connection.  See 38 C.F.R. 
§ 3.307 (2001).

In addition, the Board has considered the contentions of the 
appellant, inasmuch as the appellant is offering his own 
medical opinion and diagnoses, and notes that the record does 
not indicate that the veteran has any medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
appellant's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).

In view of the foregoing, the Board finds that further 
development of this claim would be futile insofar as the 
appellant has failed to submit any probative evidence with 
respect to her application to reopen, i.e. pertinent 
evidence, which is neither cumulative nor duplicative, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of that claim.  38 C.F.R. 
§ 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



